             Case 4:20-cr-00292-BRW Document 48 Filed 12/01/20 Page 1 of 1


                                                                                 u.s~,{~EQ
                                                                            EASTERN o is n!';_Tr COURT
                                                                                          " '·   ARl(A NS
                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                                                  DEC Ol
                                                                           2020
                                                       8JAY~ ES W_~~QJ_;,p.u;i ✓
                                                                                 i                          As




                                                                         ·-- - -'4-'IL/fJ;f_\~_//t' 1 ', CLERK
                                                            1
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF---;~

V.                           CASE NO. 4:20-CR-292-BRW-2

DELINDA ALLUMS                                                              DEFENDANT

                                         ORDER

       The United States must turn over to the defense all exculpatory evidence-that is

evidence that favors the defendant or casts doubt on the government's case. See Brady v.

Maryland, 373 U.S. 83 (1963) and cases applying this precedent. If the government fails

to produce exculpatory evidence to the defense in a timely manner, the Court may take

certain steps: excluding certain evidence; giving adverse jury instructions; dismissing

charges; holding government lawyers in contempt; or imposing other appropriate

sanctions.

       SO ORDERED, this 1st day of December, 2020.




                                          UNITED STATES MAGISTRATE JUDGE
